Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “cryo-bag” is unclear since there is no way to discern what makes a bag a cryo-bag.  It appears it is merely the functional use of cooling contents of the bag to cryogenic temperatures and there are no other requirements of the bag structurally other than it is a bag.
The recitation, “cryogenic compatible” is indefinite first since it is not clear if the “foam” or the “shell”, “lid”, or “piece” is required to be cryogenic compatible.  Secondly, assuming that it is the foam that must be compatible, does the recitation require compatibility with cryogenic fluids or temperatures?  It is unclear what feature, characteristic, or performance metric determines whether the foam or the shell, lid, or piece is “compatible”.  If the structure does not fail during one use, is this sufficient?  Must it be reusable a hundred times? Or ten thousand times?  Or does this reference some other performance characteristic?  There is no way to determine.  The specification does not provide a standard for ascertaining what “cryogenic compatibility” includes and excludes.  
	The recitation, “the top of the cassette” is indefinite for a number of reasons.  First, there is no formerly recited “cassette”, only a cassette lid and cassette outer shell and it is not clear what structure is being referenced.  Further, “the top” lacks antecedent basis and all structure should have proper antecedent basis.
	The recitation, “temperatures;” is not correct as each claim is a sentence that should end with a period.	
	In regard to claims 2-5, the recitation, “a cryo-bag” is unclear since a cryo-bag was already introduced previously and it is unclear why such is being reintroduced.  It is not clear if this a different bag or the previous bag.
	In regard to claim 2, the recitation, “the size” lacks proper antecedent basis.
	The recitation, “the size and fill volume of the cryo-bag” is indefinite for lacking proper antecedent basis for the size.
	Further the recitation of claim 2 appears to be recited as a step and the claim is to an apparatus and it is improper and unclear to define an apparatus in terms of a step or operation since such does not describe the structure clearly.
	In regard to claim 3, the recitation “is cut out of a foam pad” is a step recitation that is not appropriate for apparatus claims.  An apparatus is defined by its structure not by any steps.  Therefore it is unclear what structure is being required.
	In regard to claim 4, the recitation, “the internal pocket makes a “sandwich” type configuration” is indefinite since the pocket disclosed does not provide any prevention of movement or forces rather it is the foam within and around the bag that reduces forces and movement and therefore, the recitation is unclear since a pocket cannot exert forces or reduce movement at all since it is an internal space.  Further, the recitation is indefinite as it is unclear what structure is required by the quotation marks around sandiwch.  Further, the recitation, “type” renders the claim(s) indefinite because there is no way to tell what feature, characteristic, or element makes something of such “type”. 
	Further, the recitation, “to prevent any movement of the sample once the cassette is locked, and to absorb any impact forces realized during handling of the apparatus” is indefinite since the terminology “any movement” and “any impact forces” are unclear.  Clearly the pocket is not capable of absorbing any impact forces, as there is no material that absorbs any and all forces, and likewise, the pocket cannot prevent any and all movement.  Therefore, the language of the claim creates uncertainty about the limits of the scope and meaning of the recitation.  The specification further does not provide any clarification as to what amounts of movement and amounts of forces are prevented and absorbed, and therefore the scope and degree of movement and forces that the pocket prevents and absorbs is undiscernible.  
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schyver (US 2021/0137787). See filing date of the provisional application thereof.
	In regard to claim 1, Schyver teaches an apparatus (see whole disclosure and all figures) to encapsulate or cradle a cryo-bag (para. 1, 4 “cryostorage bag”) during controlled rate freezing, storage, and shipping (para. 10) comprising: a foam-lined (para. 11, 63 “protective interface cushion device”; para. 63, “foam”, see all of the embodiments of the cushion device) cassette outer shell (para. 11 “protective shell”, para. 6, at least a portion of cassette opposing the lid; or para. 75 “905”); a foam-lined (para. 11, 63 “protective interface cushion device”; para. 63, “foam”; see all of the embodiments of the cushion device) cassette lid (para. 11 “protective shell”, para. 6, cassette lid 210; or para. 75 “940”); a foam-lined (para. 11, 63 “protective interface cushion device”; para. 63, “foam”, see all of the embodiments of the cushion device) bottom piece (para. 11 portion of “protective shell”, para. 6, at least portion of 205; or portion of protective interface cushion device combined with a portion of the bottom shell); an internal pocket (para. 6, at least the space for the bag 230; para. 6; para. 61 in 310); and a latch (para. 6, 220; or para. 80, 955); wherein the cassette lid (para. 11 “protective shell”, para. 6, cassette lid 210; or para. 75 “940”) is at a top of the apparatus (see that a top of the apparatus is relative and any portion of the apparatus can be rotated to be a top).
	In regard to claim 2, Schyver teaches that a size of the internal pocket (space for bag) forms a mold of the foam (para. 14, 49, 53) based on a size and fill volume of the cryo-bag (para. 6, 10 “cryostorage bag” “controls volumetric dimensions”).  
	In regard to claim 3, Schyver teaches that the internal pocket (space for the bag) is a cut out (space of removed foam; opening for the bag) of a foam pad (at least a portion of the foam of the protective interface cushion device) existing in the bottom piece (para. 11 portion of “protective shell”, para. 6, at least portion of 205; or portion of protective interface cushion device combined with a portion of the bottom shell) of the apparatus.
	In regard to claim 4, Schyver teaches that the foam (portion of protective interface cushion device) sandwiches the cryo-bag (cryostorage bag) to reduce movement and impact forces (on the bag) during handling of the apparatus.  
	In regard to claim 5, Schyver teaches that the latch (para. 6, 220; or para. 80, 955) locks the cassette so that it will not open without a user's intent (para. 15, 80, 83, 85).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 12, 2022